Exhibit 10.37

Execution Copy

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is made as of
March 3, 2008, between American Tire Distributors, Inc., a Delaware corporation,
(the “Company”), and Richard P. Johnson (the “Executive”).

RECITALS

A. The Company and the Executive are party to that certain Employment Agreement,
dated as of March 31, 2005 (the “Agreement”), pursuant to which the Company
employed the Executive. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to such terms in the Agreement.

B. Section 8.2 of the Agreement provides that the Agreement may be modified only
by a writing signed by each of the parties thereto.

C. The Company and the Executive now desire to amend the Section 2 of the
Agreement as more particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENTS

1. Amendment to the Agreement. The first sentence in Section 2 of the Agreement
is hereby deleted in its entirety and replaced with the following:

“Subject to earlier termination pursuant to Section 6 hereof, the period of
Executive’s employment by the Company (“the Period of Employment”) as (i) Chief
Executive Officer and Chairman of the Board shall be for four (4) years
commencing on the Effective Date and (ii) Chairman of the Board only shall be
fore two (2) years commencing on the fourth anniversary of the Effective Date.”

2. No Other Changes. Except as expressly amended pursuant to this Amendment, the
remaining terms of the Agreement remain in full force and effect in accordance
with their terms. This Amendment may be executed in counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party. This Agreement may be executed by facsimile signature and a
facsimile signature shall constitute an original for all purposes.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

EXECUTIVE

By:

  /s/ Richard P. Johnson

Name: 

  Richard P. Johnson

 

AMERICAN TIRE DISTRIBUTORS, INC.

By:

  /s/ William E. Berry

Name: 

  William E. Berry

Title:

  President